USDC IN/ND case 3:21-cv-00571-DRL-MGG document 4 filed 09/16/21 page 1 of 5


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 JERMAINE D’SHANN DODD,

                       Petitioner,

        v.                                           CAUSE NO. 3:21-CV-571 DRL-MGG

 WARDEN,

                       Respondent.

                                     OPINION AND ORDER

       Jermaine D’Shann Dodd, a prisoner without a lawyer, filed a habeas corpus

petition challenging the disciplinary decision (ISP-21-4-142) at the Indiana State Prison in

which a disciplinary hearing officer (DHO) found him guilty of assaulting staff in

violation of Indiana Department of Correction Offense 117. Following a hearing, he was

sanctioned with a loss of one hundred eighty days earned credit time and a demotion in

credit class. Pursuant to Section 2254 Habeas Corpus Rule 4, the court must dismiss the

petition “[i]f it plainly appears from the petition and any attached exhibits that the

petitioner is not entitled to relief in the district court.”

       Mr. Dodd argues that he is entitled to habeas relief because he spit on a

correctional officer in an effort to defend himself against the correctional officer’s use of

force and that the correctional staff falsified the conduct report by omitting the sequence

of events preceding the act of spitting. “The Supreme Court has clearly established that a

prosecutor’s knowing use of perjured testimony violates the Due Process Clause.” Schaff

v. Snyder, 190 F.3d 513, 530 (7th Cir. 1999). “When the defendant argues that the
USDC IN/ND case 3:21-cv-00571-DRL-MGG document 4 filed 09/16/21 page 2 of 5


government allegedly used perjured testimony, to warrant setting the verdict aside and

ordering a new trial, the defendant must establish that: (1) the prosecution’s case included

perjured testimony; (2) the prosecution knew or should have known of the perjury; and

(3) there is a reasonable likelihood that the false testimony could have affected the

judgment of the jury.” Shasteen v. Saver, 252 F.3d 929, 933 (7th Cir. 2001).

       The conduct report reads, “On 4-27-21 at approximately 3:20 p.m. as Dodd was

coming out of his cell, as he leaned back towards me he spit in my face causing his saliva

to get in my eye.” ECF 1-1 at 1. While the conduct report does not describe the

circumstances preceding the act of spitting, Mr. Dodd admits that he spit in the

correctional officer’s face and does not dispute the truth of any the facts alleged in the

conduct report. Based on the information provided in the petition, the court concludes

that the correctional officer did not falsify the conduct report.

       Mr. Dodd may also be arguing that the hearing officer did not have sufficient

evidence to support a finding of guilt.

        [T]he findings of a prison disciplinary board [need only] have the support
        of some evidence in the record. This is a lenient standard, requiring no
        more than a modicum of evidence. Even meager proof will suffice, so long
        as the record is not so devoid of evidence that the findings of the
        disciplinary board were without support or otherwise arbitrary. Although
        some evidence is not much, it still must point to the accused’s guilt. It is
        not our province to assess the comparative weight of the evidence
        underlying the disciplinary board’s decision.

Webb v. Anderson, 224 F.3d 649, 652 (7th Cir. 2000). The conduct report, by itself, is

sufficient to satisfy the “some evidence” standard. See McPherson v. McBride, 188 F.3d 784,

786 (7th Cir. 1999) (“That report alone provides “some evidence” for the CAB’s



                                              2
USDC IN/ND case 3:21-cv-00571-DRL-MGG document 4 filed 09/16/21 page 3 of 5


decision.”). There is no constitutional right to assert self-defense in a prison disciplinary

proceeding. Jones v. Cross, 637 F.3d 841, 848 (7th Cir. 2011); Scruggs v. Jordan, 485 F.3d 934,

938–39 (7th Cir. 2007). The claims that the correctional officer falsified the conduct report

and that the hearing officer lacked sufficient evidence are not bases for habeas relief.

       Next, Mr. Dodd argues that he is entitled to habeas relief because he did not

receive adequate notice of his charges or a copy of the written decision. He explains that

correctional staff screened the inmate in the cell next to his cell and that he also received

the copy of the written decision from that inmate.

       [W]ritten notice of the charges must be given to the disciplinary-action
       defendant in order to inform him of the charges and to enable him to
       marshal the facts and prepare a defense. At least a brief period of time after
       the notice, no less than 24 hours, should be allowed to the inmate to prepare
       for the appearance before the [disciplinary hearing officer].

Wolff, 418 U.S. at 564. Procedural due process requires a “written statement by the

factfinders as to the evidence relied on and reasons for the disciplinary action.” Wolff v.

McDonnell, 418 U.S. 539, 564 (1974). “A prison disciplinary committee is required to give

a brief statement of the evidentiary basis for its decision to administer discipline, so that

a reviewing court, parole authorities, etc. can determine whether the evidence before the

committee was adequate to support its findings concerning the nature and gravity of the

prisoner’s misconduct.” Saenz v. Young, 811 F.2d 1172, 1174 (7th Cir. 1987).

       Mr. Dodd offers no explanation as to how receiving the written decision from

another inmate prejudiced him. According to Mr. Dodd, the unusual screening process1



1 According to the screening report, Mr. Dodd refused screening by telling the screening officer
to get away from his door, by using expletives, and by banging on his door. ECF 1-1 at 2.


                                               3
USDC IN/ND case 3:21-cv-00571-DRL-MGG document 4 filed 09/16/21 page 4 of 5


deprived him of the opportunity to request evidence, but he does not describe the

evidence he would have requested or how it would have affected his ability to defend

the disciplinary charge against him. Given that Mr. Dodd concedes that he spit on a

correctional officer and given the unavailability of self-defense as an affirmative defense,

the inability to request evidence amounts to, at most, harmless error. See Jones v. Cross,

637 F.3d 841, 846 (7th Cir. 2011) (applying harmless error analysis to a prison disciplinary

proceeding); Piggie v. Cotton, 344 F.3d 674, 677 (7th Cir. 2003) (same).

       Mr. Dodd further asserts that the screening process deprived him of the

opportunity to request a lay advocate, but Mr. Dodd’s filings demonstrate his literacy,

and the charge that he spit on a correctional officer was not particularly complex. See

Miller v. Duckworth, 963 F.2d 1002, 1004 (7th Cir. 1992) (“[D]ue process [does] not require

that the prisoner be appointed a lay advocate, unless an illiterate inmate is involved or

where the complexity of the issue makes it unlikely that the inmate will be able to collect

and present the evidence necessary for an adequate comprehension of the case.”). His

claims are not a basis for habeas relief.

       Because Mr. Dodd has not asserted a valid claim for habeas relief, the habeas

petition is denied. If Mr. Dodd wants to appeal this decision, he does not need a certificate

of appealability because he is challenging a prison disciplinary proceeding. See Evans v.

Circuit Court, 569 F.3d 665, 666 (7th Cir. 2009). However, he may not proceed in forma

pauperis on appeal because the court finds pursuant to 28 U.S.C. § 1915(a)(3) that an

appeal in this case could not be taken in good faith.

       For these reasons, the court:


                                             4
USDC IN/ND case 3:21-cv-00571-DRL-MGG document 4 filed 09/16/21 page 5 of 5


     (1) DENIES the habeas corpus petition (ECF 1);

     (2) DIRECTS the clerk to enter judgment and close this case; and

     (3) DENIES Jermaine D’Shann Dodd leave to proceed in forma pauperis on appeal.

     SO ORDERED.

     September 16, 2021                      s/ Damon R. Leichty
                                             Judge, United States District Court




                                         5
